Name: Commission Regulation (EEC) No 2866/88 of 15 September 1988 re-establishing the levying of customs duties on gelatines and derivatives thereof, falling within CN code 3503 00 10 and ceramic tableware falling within CN code 6912 00 50, originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply
 Type: Regulation
 Subject Matter: miscellaneous industries;  tariff policy;  America;  processed agricultural produce
 Date Published: nan

 17. 9 . 88 Official Journal of the European Communities No L 257/ 17 COMMISSION REGULATION (EEC) No 2866/88 of 15 September 1988 re-establishing the levying ofcustoms duties on gelatines and derivatives thereof, falling within CN code 3503 00 10 and ceramic tableware falling within CN code 6912 00 50, originating in Brazil , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply whereas, in the case of gelatines and derivatives thereof falling within CN code 3503 00 10 and ceramic tableware falling within CN code 6912 00 50 the individual ceiling was fixed at 660 000 and 800 000 ECU respectively ; whereas, on 5 September 1988 imports of these products into the Community originating in Brazil reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Brazil , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3635/87 of 17 November 1987 applying generalized tariff preferences for 1988 in respect of certain industrial products originating in developing countries ('), and in particular Article 16 thereof, Whereas, pursuant to Articles 1 and 14 of Regulation (EEC) No 3635/87, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 14 of that Regulation as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; HAS ADOPTED THIS REGULATION : Article 1 A from 20 September 1988, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3635/87 shall be re-established on imports into the Community of the following products originating in Brazil : Order No CN code * Description 10.0430 3503 00 10 Gelatines and their derivatives thereof 10.0740 6912 00 50 Ceramic tableware, kitchenware, other household articles and toilet articles of earthenware or fine pottery Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. ^ Done at Brussels, 15 September 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 350, 12. 12. 1987, p. 1 .